776 N.W.2d 909 (2010)
David ASLANI and Sheila Knubbe, Plaintiffs-Appellants,
v.
STATE FARM MUTUAL AUTOMBILE INSURANCE COMPANY, Kevin Theodore Simon, and Joseph Kirchmaier, Defendants-Appellees.
Docket No. 139788. COA No. 284572.
Supreme Court of Michigan.
January 22, 2010.

Order
On order of the Court, the motion to strike is DENIED. The application for leave to appeal the September 15, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. However, we DIRECT the Clerk of the Court of Appeals and the Clerk of the Wayne Circuit Court to redact the plaintiffs' social security numbers from the case files in accordance with AO 2006-2.